103 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Charles Gordon LONG, Appellant,v.Ann BARRY, individually and as Commissioner of theDepartment of Health;  Frank Wood, Individually and asCommissioner of Department of Corrections;  DanaBaumgartner, Individually and as Health Services Director ofthe Department of Corrections;  Dennis Benson, Individuallyand as Warden of the Minnesota Correctional Facility atStillwater;  Angelito Ramos, Dr., Individually and as ChiefMedical Officer of the Minnesota Correctional Facility atStillwater, Appellees.
No. 96-2388.
United States Court of Appeals, Eighth Circuit.
Submitted:  October 22, 1996Filed:  November 27, 1996

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Charles Gordon Long brought this action against a physician and four state officials, claiming constitutional and state law violations, after his prescription pain medication was withheld from him during his pretrial detention at a state correctional facility.  The four state officials moved for summary judgment, the district court1 granted the motion, and Long appeals.


2
The order granting summary judgment to four of the five defendants was not a final, appealable order, and we therefore lack jurisdiction over this appeal.  See 28 U.S.C. § 1291;  Fed.R.Civ.P. 54(b).  Accordingly, we dismiss the appeal.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota